Exhibit 10.6.2
LSI CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
     On the grant date (the “Grant Date”) shown on the attached Notice of Grant
of Stock Option (the “Notice of Grant”), LSI Corporation granted you a
Nonqualified Stock Option under the LSI Corporation 2003 Equity Incentive Plan
(the “Plan”) covering the number of shares of LSI common stock indicated on the
Notice of Grant. The Notice of Grant and this agreement collectively are
referred to as the “Agreement”. Capitalized terms that are not defined in this
agreement or the Notice of Grant have the same meaning as in the Plan.
     1. Grant of Option. LSI has granted you a nonqualified stock option to
purchase, on the terms set forth in this Agreement and the Plan, all or any part
of the Number of Shares shown on the Notice of Grant. The option is a separate
incentive in connection with your employment and is not in lieu of any salary or
other compensation for your services. The option is not an incentive stock
option as defined in Section 422 of the Internal Revenue Code.
     2. Exercise Price. The price per Share at which you can purchase LSI common
stock under this option (the “Exercise Price”) is the Exercise Price shown on
the Notice of Grant.
     3. When the Option Becomes Exercisable. Except as otherwise provided in
this Agreement, the option becomes exercisable with respect to the numbers of
Shares and on the dates shown on the Notice of Grant. You may not exercise any
portion of your option that is not exercisable. Your right to exercise the
option will terminate on the Expiration Date shown on the Notice of Grant or
earlier if provided in this Agreement or in the Plan.
     4. Effect of Your Termination of Service.
     (a) Termination of Employment. Except as provided in paragraph 4(b) or
4(c), if you have a Termination of Service for any reason, your right to
exercise any portion of your option that is exercisable when your employment
ends will terminate 90 days after the date of your Termination of Service or, if
earlier, the Expiration Date shown on the Notice of Grant.
     (b) Death or Disability. If you have a Termination of Service because you
die or become totally disabled, any portion of your option that was exercisable
on the date of your Termination of Service will remain exercisable until the
earlier of 12 months from that date and the Expiration Date shown on the Notice
of Grant.
     (c) Discharge for Misconduct. If you have a Termination of Service because
of your Misconduct (as defined below), your right to exercise this option will
terminate immediately when your employment ends. “Misconduct” means (i) willful
breach or neglect of duty; (ii) failure or refusal to work or to comply with
LSI’s rules, policies, or practices; (iii) dishonesty; (iv) insubordination;
(v) being under the influence of drugs (except to the extent medically
prescribed) while on duty or on LSI premises (or those of an Affiliate);
(vi) conduct endangering, or likely to endanger the health or safety of another
employee, any other person or the property of LSI or an Affiliate; (vii) your
violation of LSI’s Standards of Business Conduct, or (viii) conviction of, or
plea of nolo contendere to, a felony.

 



--------------------------------------------------------------------------------



 



     (d) A leave of absence or an interruption in service (including an
interruption during military service) authorized or acknowledged by LSI or the
Affiliate employing you will not be deemed a Termination of Service.
     5. Who Can Exercise the Option. Except as otherwise determined by the
Committee in its sole discretion, during your lifetime, only you can exercise
your option.
     6. Your Option is Not Transferable. Except as otherwise provided in this
Agreement, you may not sell, transfer, pledge, assign, hypothecate or otherwise
dispose of your option or your rights under this Agreement (whether by operation
of law or otherwise) and your option shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to sell, transfer,
pledge, assign, hypothecate or otherwise dispose of your option, or of any
rights under this Agreement, or upon any attempted sale under any execution,
attachment or similar process, your option will terminate immediately.
     7. Exercise Procedure. To exercise this option, you must give notice of
exercise and pay the exercise price in such form and at such, time, place and/or
manner as LSI may designate. When LSI deems it necessary or desirable for
regulatory reasons, LSI may require that when you exercise this option, you must
simultaneously sell the shares you purchase.
     8. Tax Withholding and Payment Obligations. If LSI determines that it
and/or an Affiliate will withhold or collect any Tax Obligations as a result of
your option, you must make arrangements satisfactory to LSI to satisfy all
withholding and/or collection requirements and you may not exercise this option
until you do so. You acknowledge that you have the ultimate liability for any
and all Tax Obligations imposed on you and that LSI and any Affiliate that
employs you (a) make no representations or undertaking regarding treatment of
those Tax Obligations; and (b) do not commit to take any action to reduce or
eliminate your liability for Tax Obligations. To the maximum extent permitted by
law, LSI and any Affiliate that employs you have the right to retain without
notice from salary or other amounts payable to you, amounts sufficient to
satisfy any Tax Obligations that LSI determines has not or cannot be satisfied
through other means. By [signing the Notice of Grant] [accepting this Award],
you expressly consent to any additional cash withholding under this paragraph 8.
     9. Agreement Not To Solicit LSI Employees. You agree that, without LSI’s
prior written consent, you will not solicit (or induce or encourage others to
solicit) any employee of LSI or any Subsidiary to leave their employment with
LSI or any Subsidiary. This agreement applies both while you are employed by LSI
or any Subsidiary and for a period of 12 months after your employment with LSI
or any Subsidiary ends, and is in addition to your separately enforceable
obligations under existing intellectual property and non-disclosure agreements,
and under common law. You and LSI agree that the precise amount of damages LSI
will experience if you violate your agreement in the first sentence of this
paragraph 9 would be impracticable or extremely difficult to calculate or prove,
and that $125,000 (the “Liquidated Damages”) constitutes a best estimate of
those damages for each employee solicited or induced. You agree that, if you
violate your agreement in the first sentence of this paragraph 9, for each
employee solicited or induced, at LSI’s election: (i) you will pay the
Liquidated Damages amount to LSI within 45 days of LSI’s written request; or
(ii) LSI may cancel any unexercised portion of this Option and/or any other
options to purchase LSI Shares you hold, and you will pay to LSI any remaining
portion of the Liquidated Damages amount within 45 days of LSI’s written
request. The value of any options that LSI so cancels may not exceed the
Liquidated Damages amount multiplied by the number of employees solicited or
induced. LSI will calculate that value on the cancellation date using the
valuation methodology it then uses for financial reporting purposes.
     10. Suspension of Exercisability.

-2-



--------------------------------------------------------------------------------



 



     (a) If at any time LSI determines that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority, is necessary or desirable as a condition of the purchase
of Shares hereunder, this option may not be exercised, in whole or in part,
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
LSI. LSI shall make reasonable efforts to meet the requirements of any such
state, federal or foreign law or securities exchange and to obtain any such
consent or approval of any such governmental authority.
     (b) LSI may designate times when you cannot exercise this option in
connection with corporate events such as a stock split, reverse stock split,
reclassification, spin-off, merger or change-in-control transaction. If the
option is scheduled to expire during one of those periods, you will need to
exercise the option before that period begins.
     11. No Rights of Stockholder. You will not have any of the rights of a
stockholder of LSI in respect of any of the Shares issuable upon exercise of
this option until those Shares are delivered to you or deposited in your account
at LSI’s designated broker.
     12. No Effect on Employment or Future Awards.
     (a) Your employment with LSI or one of its Affiliates is on an at-will
basis only, subject to applicable law and the terms of any employment agreement
you may have with LSI or an Affiliate. Nothing in this Agreement or the Plan is
intended to give you any right to continue to be employed by LSI or any
Affiliate or to interfere with or restrict in any way the right of LSI or the
Affiliate to terminate your employment at any time for any reason whatsoever,
with or without good cause.
     (b) LSI does not intend by granting this option to you to confer upon you
the right to be selected to receive any future Award under the Plan.
     13. Address for Notices. Any notice to be given to LSI under this Agreement
must be in writing and addressed to LSI Corporation, Attn: Stock Administration
Department, Mailstop D-206, 1621 Barber Lane, Milpitas, CA 95035, or such other
address as LSI may designate in writing.
     14. Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this option is not exercisable after the Expiration Date.
     15. Plan Governs. In the event of a conflict between this Agreement and the
Plan, the Plan will govern.
     16. Captions. The captions in this Agreement are for convenience only and
are not to serve as a basis for the interpretation or construction of this
Agreement.
     17. Agreement Severable. If any provision in this Agreement is held invalid
or unenforceable, that invalidity or unenforceability will not be construed to
have any effect on the remaining provisions of this Agreement.
     18. Modifications. This Agreement constitutes the entire understanding of
the parties on the subjects covered. Modifications to this Agreement can be made
only in writing by an authorized officer of LSI.

-3-



--------------------------------------------------------------------------------



 



     19. Governing Law. This Agreement is governed by the laws of the state of
Delaware, United States, without regard to principles of conflict of laws.
     20. Electronic Delivery. LSI may, in its sole discretion, deliver any
documents related to this Award, including materials relating to its Annual
Meeting of Stockholders, by electronic means or request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
any on-line or electronic system established and maintained by LSI or another
third party designated by LSI.
     21. Committee Actions. All actions taken and all interpretations and
determinations made by the Board or its delegate will be final and binding on
you, LSI and all other interested persons. No member of the Board and no
delegate will have any personal liability for any action, determination or
interpretation made with respect to the Plan or this Agreement.
     Paragraphs 22 through 24 below apply only if you are employed by a
subsidiary of LSI outside the United States.
     22. Acknowledgment and Waiver. By [signing the Notice of Grant] [accepting
this Award], you agree that:

  (a)   Your participation in the Plan is voluntary.     (b)   Your option is
not part of your normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, or end of service payments, bonuses, long-service
awards, pension or retirement benefits, or similar payments, except as may be
specifically provided for by the applicable plan or agreement.     (c)   The
future value of the Shares subject to your option is unknown and cannot be
predicted. It is possible that you will not make any money from this option.    
(d)   This option does not create an employment relationship between you and any
entity.     (e)   You have no right to make a claim of entitlement to
compensation or damages because of the expiration or termination this option, or
any diminution in value of the option, or Shares purchased under the Plan. If it
should be determined that you did acquire any such rights, you irrevocably agree
to release LSI and its Affiliates, officers and employees from any such claim to
the extent permitted by applicable law.

     23. Data Privacy.

  (a)   You understand that LSI may hold certain personal information about you,
including but not limited to your name, home address and telephone number, date
of birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in LSI, details of all
options or any other entitlements to shares awarded, canceled, purchased, or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Personal Data”);     (b)   You consent to the collection,
use, processing, and transfer, in electronic or other form, of Personal Data by
LSI and its Affiliates for the exclusive

-4-



--------------------------------------------------------------------------------



 



      purpose of implementing, administering or managing your participation in
the Plan and to the extent required in connection with LSI’s financial
reporting.     (c)   You understand that Personal Data may be transferred to any
third parties assisting LSI in the administration of the Plan or involved in
LSI’s financial reporting.     (d)   You understand that the recipients of
Personal Data may be located outside your country of residence, and that the
recipient’s country may have different data privacy laws and protections than
your country of residence.     (e)   You authorize the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering or managing your
participation in the Plan, including any transfer of Personal Data as may be
required for the administration of the Plan and/or any subsequent transfer of
Shares to your account at a brokerage firm and in connection with LSI’s
financial reporting.     (f)   You understand that Personal Data will be held
only as long as necessary to implement, administer or manage your participation
in the Plan.     (g)   You understand that you may, at any time, review the
Personal Data, require any necessary amendments to Personal Data or withdraw the
consents herein in writing by contacting LSI.     (h)   You understand that
withdrawing your consent may affect your ability to participate in the Plan.

     24. Translation. If this Agreement or any other document related to the
Plan is translated into a language other than English, and if the translated
version is different from the English language version, the English language
version will take precedence.
     [Insert the remainder of the document for options awarded to the ELT and
the Corporate Controller:] 25. Acceptance of LSI Policy on Recoupment of
Compensation. By [signing the Notice of Grant] [accepting this Award], you agree
to comply with the LSI Policy on Recoupment of Compensation attached hereto.

-5-



--------------------------------------------------------------------------------



 



LSI Corporation
Policy on Recoupment of Compensation
Last revised: February 10, 2010
Policy Statement
     Each “covered individual” must, if requested by the Compensation Committee,
repay or return “covered payments” in the event that the company issues a
material restatement of its financial statements, where the restatement is
caused, in whole or in part, by such individual’s intentional misconduct.
Definitions
     “covered individual” means each member of the company’s executive
leadership team, as well as the company’s corporate controller.
     “covered payments” means cash bonuses paid after the date of adoption of
this policy and stock options, restricted stock units and any other equity-based
awards granted under any stock-based plan maintained by the company.
     “covered period” means the period beginning on the day the financial
statements that must be restated, or financial results for the latest period
covered by such financial statement, are first made public, whether by press
release or filing with the Securities and Exchange Commission, and ending on the
date that the restated financial statements are first filed with the Securities
and Exchange Commission.
Additional Terms
     The Committee anticipates determining the amount that it will recoup in
accordance with the following principles:

  •   Cash bonuses: The portion of any bonus previously paid to a covered
individual that would not have been paid if the company’s financial results had
been as reported in the restatement, excluding the amount of taxes the Committee
believes to be payable by the covered individual in connection with the bonus,
will be subject to recoupment. Bonuses shall not be subject to recoupment if
they were paid more than five years prior to the date on which the company
determined that it would be necessary or appropriate to restate its financial
statements.     •   Stock options and stock appreciation rights:

  •   Any awards outstanding at the time the Board or a committee of the Board
determines that a restatement is necessary or appropriate, as well as any awards
granted after such time but before a determination is made as to

 



--------------------------------------------------------------------------------



 



      whether the covered individual’s intentional wrongdoing contributed to the
need to restate the financial statements, will be canceled.     •   The net
amount realized from any award exercised during the covered period will be
subject to recoupment. The net amount will be determined as the amount
receivable by the covered individual upon exercise of the award, less applicable
commissions and fees and the amount of taxes the Committee believes to be
payable by the covered individual in connection with the exercise of the award.
    •   If the covered individual retains any shares after exercising a stock
option during the covered period, the Committee may require those shares to be
returned. In determining the number of shares it will require to be returned,
the Committee may take into account its estimate of the covered individual’s tax
liability in connection with the award and the company’s tax withholding in
connection with the award.

  •   Restricted stock units and similar awards:

  •   Any awards outstanding at the time the Board or a committee of the Board
determines that a restatement is necessary or appropriate, as well as any awards
granted after such time but before a determination is made as to whether the
covered individual’s intentional wrongdoing contributed to the need to restate
the financial statements, will be canceled.     •   For any awards that vested
during the covered period:

  •   If the covered individual still holds any of the vested shares, those
shares will be subject to recoupment.     •   If the shares were sold, the
proceeds of the sale, net of commissions and fees, will be subject to
recoupment.     •   In determining the amounts subject to recoupment under the
two preceding bullets, the Committee may take into account its estimate of the
covered individual’s tax liability in connection with the award and the
company’s tax withholding in connection with the award.

  •   If the company pays dividends on its common stock, the Committee may seek
additional recoupment based on the dividends paid or payable during the covered
period.     •   If cash is to be recouped, the Committee may require the payment
of interest on the amount thereof from the date the cash was originally paid to
or received by the covered individual until the date of repayment.     •   The
Committee will have discretion to determine a different amount to be recouped if
believes it to be appropriate under the circumstances.     •   Recoupment will
not be required if the restatement occurred following a change in control of
LSI.

-2-